'Order, entered February 13, 1964, awarding counsel and accountant’s fees, and the sum of $15,000 to the Referee for his services in a derivative action, unanimously modified, on the law and on the facts, to the extent of reducing the award to the Referee to the sum of $2,500, *556and, as so modified, affirmed, without costs or disbursements. The hearings to ascertain whether the offer of settlement was fair, reasonable , and adequate were five in number. No exact time was noted by the reporter for the first two hearings. The transcript of the hearing of April 30, 1963 consists of 8 pages and that of May 9, 1963 is 34 pages. The actual time noted by the reporter for the next three hearings is: June 4, 1963, two hours; June 11, 1963 one hour and 50 minutes; and the final hearing of June 26, 1963, two and one-half hours. The report consisting of 52 pages rendered on October 23, 1963 is almost a copy of the memorandum submitted by petitioners. We are not informed as to the time devoted to this matter by the Referee. In the circumstances we consider the allowance by Special Term to the Referee to be grossly excessive. Concur — Rabin, J. P., Valente, McNally, Steuer and Staley, JJ.